UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2352



EL HADJI SALL; ANTA MBAYE DIAGNE,

                                                          Petitioners,

          versus


JOHN ASHCROFT, Attorney General,

                                                           Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-226-098)


Submitted:   August 6, 2004                 Decided:   August 23, 2004


Before MICHAEL and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Bokwe G. Mofor, Silver Spring, Maryland, for Petitioners. Peter D.
Keisler, Assistant Attorney General, Linda S. Wendtland, Assistant
Director, Luis E. Perez, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              El Hadji Sall and his wife, Anta Mbaye Diagne, natives

and citizens of Senegal, petition for review of an order of the

Board of Immigration Appeals denying their motion to reconsider its

denial of their application for asylum.              We dismiss the petition

for lack of jurisdiction.

              Petitioners first challenge the Immigration Judge’s (IJ)

finding that their asylum application is untimely.                   See 8 U.S.C.

§ 1158(a)(2)(B) (2000); 8 C.F.R. § 1208.4(a) (2004).                  We conclude

we   lack     jurisdiction   to    review    this    claim.      See    8   U.S.C.

§ 1158(a)(3) (2000).         Petitioners next dispute the IJ’s finding

that   they    failed   to   qualify   for    withholding      of    removal     and

protection under the Convention Against Torture.               We have reviewed

the administrative record and conclude that petitioners did not

properly exhaust this claim because they failed to raise it in

their motion for reconsideration.              See 8 U.S.C. § 1252(d)(1)

(2000); Asika v. Ashcroft, 362 F.3d 264, 267 n.3 (4th Cir. 2004).

              We   accordingly    dismiss    the    petition   for     review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.


                                                           PETITION DISMISSED




                                     - 2 -